         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 1 of 34



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                    ATHENS DIVISION

 PAUL DONALD
 PAUL  DONALDDAVIS    andand
                  DAVIS   KATHY
                             KATHY *
 DAVIS,                             *               Civil Action No.:
                                    *
      Plaintiffs,                   *
                                    *
 vs.                                *
                                    **              Jury Trial Demanded
 OFFICER  PAULWALLER,
 OFFICER PAUL     WALLER,  OFFICER *
                         OFFICER
 SHAUN
 SHAUN BROWDER,
        BROWDER,OFFICER
                    OFFICERSCOTT
                              SCOTT *
 WALDROUP, AND OFFICER              *
 ANDREW DRAKE,                      *
                                    *
      Defendants.                   *

                                    I. NATURE
                                       NATURE OF
                                              OF ACTION


                                                   1.


       This is an action under 42 U.S.C. § 1983 and Georgia law arising from unlawful seizure,

excessive use of force, and deliberate indifference to constitutional rights by state and county law

enforcement officers. The Defendants, law-enforcement officers with the Georgia State Patrol

and the
and the Oglethorpe
        Oglethorpe County
                   County Sheriff’s Office, pursued
                          Sheriff's Office, pursued aa violent
                                                       violent felon
                                                               felon named
                                                                     named Ryan
                                                                           Ryan Arnold
                                                                                Arnold to
                                                                                       to aa

remote logging site where Plaintiff Don Davis and others were working, and then left Mr. Arnold

alone with unarmed civilians while the officers, at a safe distance, set up a barricade of the

logging site’s
logging        dirt exit
        site's dirt exit road.
                         road. The
                               The county
                                   county dispatcher
                                          dispatcher then
                                                     then informed
                                                          informed the
                                                                   the officers
                                                                       officers by
                                                                                by radio
                                                                                   radio that
                                                                                         that Mr.
                                                                                              Mr.

Arnold had taken Don Davis hostage at gunpoint and was forcing him to drive out of the site in

his logging truck. Despite this knowledge, the four named Defendants lay in wait at the barricade

and then
and then unloaded
         unloaded more
                  more than
                       than thirty
                            thirty rounds
                                   rounds of
                                          of ammunition
                                             ammunition through
                                                        through the
                                                                the driver’s side of
                                                                    driver's side of the
                                                                                     the truck
                                                                                         truck

cab, striking Don Davis six times and causing him severe and permanent physical and

psychological injuries.
            Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 2 of 34



                                                   2.


        Plaintiff Don Davis brings this action pursuant to 42 U.S.C. § 1983 for damages resulting

from Defendants’
from             unlawful and
     Defendants' unlawful and violent
                              violent seizure
                                      seizure of
                                              of his
                                                 his person
                                                     person and
                                                            and their
                                                                their deprivation
                                                                      deprivation of
                                                                                  of his
                                                                                     his liberty
                                                                                         liberty

without due process of law. As a further
                                 further result
                                         result of
                                                of Defendants’ deliberate actions,
                                                   Defendants' deliberate actions, Plaintiff
                                                                                   Plaintiff Kathy
                                                                                             Kathy

Davis suffered a loss of the consortium of her spouse that is compensable under Georgia law.

Plaintiffs also
Plaintiffs also seek
                seek the
                     the costs
                         costs of
                               of this
                                  this action,
                                       action, including
                                               including reasonable
                                                         reasonable attorneys’ fees.
                                                                    attorneys' fees.


                        II. PARTIES,
                            PARTIES, JURISDICTION,
                                     JURISDICTION, AND VENUE


                                                   3.
                                                   3.


        Plaintiffs Paul Donald Davis and Kathy Davis are adult citizens of the United States.


                                                   4.


        Venue is proper under 28 U.S.C. § 1391 because at least one Defendant resides in this

District and a substantial part of the events or omissions giving rise to the claim occurred in this

District.


                                                   5.
                                                   5.


        The Court has subject-matter jurisdiction
                                     jurisdiction of
                                                  of Plaintiff
                                                     Plaintiff Don
                                                               Don Davis’s federal civil
                                                                   Davis's federal civil rights
                                                                                         rights

claims pursuant to 28 U.S.C. § 1331.


                                                   6.
                                                   6.


        The
        The Court
            Court has
                  has supplemental
                      supplemental jurisdiction
                                   jurisdiction of
                                                of Plaintiff
                                                   Plaintiff Kathy
                                                             Kathy Davis’s
                                                                   Davis's claim against all

Defendants for loss of consortium pursuant to 28 U.S.C. § 1367.



                                                  2
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 3 of 34



                                                 7.


       Defendant Officer
       Defendant Officer Scott
                         Scott Waldroup
                               Waldroup is
                                        is an
                                           an Oglethorpe
                                              Oglethorpe County
                                                         County Sheriff’s Officer and
                                                                Sheriff's Officer and is
                                                                                      is subject
                                                                                         subject

to the personal jurisdiction of this Court. He may be personally served with Summons and a copy

of the
of the complaint
       complaint at
                 at Oglethorpe
                    Oglethorpe County
                               County Sheriff’s Office ("OCSO")
                                      Sheriff's Office (“OCSO”) located
                                                                located at
                                                                        at 115
                                                                           115 Buddy
                                                                               Buddy Faust
                                                                                     Faust

Road, Crawford, GA 30630.


                                                 8.
                                                 8.


       At all times relevant to this action, Defendant Waldroup was acting under color of state

law and within the scope of his functions as a law enforcement officer in the OCSO.


                                                 9.
                                                 9.


       Defendant Officer
       Defendant Officer Andrew
                         Andrew Drake
                                Drake is
                                      is an
                                         an Oglethorpe
                                            Oglethorpe County
                                                       County Sheriff’s Officer and
                                                              Sheriffs Officer  and is
                                                                                    is subject
                                                                                       subject

to the personal jurisdiction of this Court. He may be personally served with Summons and a copy

of the complaint at the OCSO located at 115 Buddy Faust Road, Crawford, GA 30630.


                                                10.
                                                10.


       At all times relevant to this action, Defendant Drake was acting under color of state law

and within the scope of his functions as a law enforcement officer in the OCSO.


                                                11.
                                                11.


       Defendant Officer Paul Waller is a Georgia State Patrolman and is subject to the personal

jurisdiction of this Court. He may be personally served with Summons and a copy of the complaint
jurisdiction

at the
at the Georgia
       Georgia State
               State Patrol
                     Patrol (“GSP”) Office located
                            ("GSP") Office located at
                                                   at 1050
                                                      1050 Monticello
                                                           Monticello Road,
                                                                      Road, Madison,
                                                                            Madison, GA
                                                                                     GA 30650.
                                                                                        30650.




                                                3
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 4 of 34



                                                 12.
                                                 12.


       At all times relevant to this action, Defendant Waller was acting under color of state law

and within the scope of his functions as a law enforcement officer employed by the GSP.


                                                 13.
                                                 13.


       Defendant Officer Shaun Browder is a Georgia State Patrolman and is subject to the person

jurisdiction of this Court. He may be personally served with Summons and a copy of the complaint
jurisdiction

at the GSP Office located at 1050 Monticello Road, Madison, GA 30650.


                                                 14.
                                                 14.


       At all times relevant to this action, Defendant Browder was acting under color of state

law and within the scope of his functions as a law enforcement officer employed by GSP.


                                                 15.
                                                 15.


       Although no ante litem notice is required for the claims asserted in this lawsuit, Plaintiffs

timely served an ante litem notice upon Oglethorpe County on or about July 13, 2016.


                                                 16.
                                                 16.


       All claims in this action are timely asserted pursuant to 28 U.S.C. § 1988. The statute of

limitations for all claims was tolled pursuant to O.C.G.A. § 9-3-99 until the criminal prosecution

of Mr. Arnold was terminated by the entry of his guilty plea on or about January 5, 2017.




                                                 4
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 5 of 34



                                   III. RELEVANT
                                        RELEVANT FACTS
        A.      OCSO and GSP officers allowed a violent felon, Ryan Arnold, to escape
                  from a house where he had shot his pregnant girlfriend.

                                                 17.
                                                 17.


       On August 24, 2015, Oglethorpe County Emergency Dispatch received several phone

calls from Cheryl Avery who voiced increasing concern for the safety and wellbeing of her

pregnant friend, Haley Hill.


                                                 18.
                                                 18.


       Ms. Avery
       Ms. Avery had
                 had received
                     received word
                              word that
                                   that Ms.
                                        Ms. Hill’s boyfriend, William
                                            Hill's boyfriend, William Edgar
                                                                      Edgar Ryan
                                                                            Ryan Arnold,
                                                                                 Arnold,

was physically assaulting Ms. Hill at their residence.


                                                 19.
                                                 19.


       Mr. Arnold, a convicted felon, was known to the police department as a public nuisance

and had previously been party to several serious offenses such as armed robbery and drug

possession.


                                                 20.


       OCSO Sergeant Joe Tapley was dispatched to the residence of Mr. Arnold and Ms. Hill

and arrived around 1:18 a.m.


                                                 21.


       As the sergeant was attempting to make contact at the front door of the residence located

at 51 Arnolds Place, a second officer, OCSO Deputy Steve Adkins, arrived as back-up.



                                                 5
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 6 of 34



                                                22.


       There are several homes located on the Arnold family property. 51 Arnolds Place is the

home of Raymond Arnold, the father of Mr. Arnold. Mr. Arnold and Haley Hill were residing at

this home during the events alleged herein. 21 Arnolds
                                    herein. 21 Arnolds Place
                                                       Place is
                                                             is the
                                                                the home of Elizabeth Michaelis,

Ryan Arnold’s
Ryan          Aunt. During
     Arnold's Aunt. During the
                            the events
                                events alleged
                                       alleged herein,
                                               herein, Mr.
                                                       Mr. Arnold
                                                           Arnold and
                                                                  and Ms. Hill travel
                                                                      Ms. Hill travel between
                                                                                      between

the various homes located on the Arnold family property.


                                                23.


       The sergeant continued knocking at the door until he heard a male subject
                                                                         subject ask,
                                                                                 ask, “Who
                                                                                      "Who is
                                                                                           is

it?” Sergeant
it?" Sergeant Tapley
              Tapley then
                     then heard
                          heard aa bump
                                   bump that
                                        that was
                                             was immediately
                                                 immediately followed
                                                             followed by
                                                                      by aa single
                                                                            single gunshot.
                                                                                   gunshot.


                                                24.


       Reacting to the gunshot, the sergeant pressed his back to the wall and attempted to

contact dispatch to warn that shots were
                                    were fired. Deputy Adkins exited his vehicle and observed a
                                         fired. Deputy

white male located behind the residence with a rifle in his hand. Deputy Adkins called out to the

subject to put down his weapon, and the individual froze, then quickly moved back toward the

residence and disappeared.


                                                25.


       Coming from the front porch, Sergeant Tapley approached the corner of the residence

and cleared the area. Sergeant
                      Sergeant Tapley
                               Tapley contacted
                                      contacted Oglethorpe
                                                Oglethorpe County Sheriff Mike Smith and said

that he was unable to see anyone in or around the residence.




                                                6
          Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 7 of 34



                                                   26.


       Sheriff Mike Smith told responding officers to leave the scene and let the Criminal

Investigation Department handle the situation the next day.


                                                   27.


       Without securing the scene, without investigating the use of a firearm on or around the

property of a known felon during a reported domestic-violence episode, and without inquiring as

to the safety of Ms. Hill, the responding officers left the scene. The Oglethorpe County District

Attorney’s Office
Attorney's Office later
                  later told
                        told the
                             the press
                                 press that
                                       that "the
                                            “the failure
                                                 failure by
                                                         by the
                                                            the deputies
                                                                deputies to
                                                                         to clear
                                                                            clear the
                                                                                  the house after

hearing the
hearing the gunshot
            gunshot was
                    was likely
                        likely aa contributing
                                  contributing factor
                                               factor to
                                                       to [Ms.
                                                          [Ms. Hill’s]
                                                               Hill's] death.”
                                                                       death."


                                                   28.


       The following morning, with family members expressing increased concerns about the

welfare of Haley Hill and the mental state of Mr. Arnold, OCSO Captain Waldroup,

accompanied by
accompanied by OCSO
               OCSO Corporal
                    Corporal Scott
                             Scott Waldroup,
                                   Waldroup, returned
                                             returned to
                                                      to Mr.
                                                         Mr. Arnold’s residence.
                                                             Arnold's residence.


                                                   29.


       The Captain went to the front door of the residence as Corporal Waldroup went to the

side door.


                                                   30.
                                                   30.


       Again, officers knocked several times before they heard a male
                                                                 male subject ask, “Who
                                                                      subject ask, "Who is
                                                                                        is it?”
                                                                                           it?"

Officers replied,
Officers replied, “Sheriff’s Office” to
                  "Sheriff's Office" to which
                                        which the
                                              the unknown
                                                  unknown male
                                                          male said
                                                               said he
                                                                    he was
                                                                       was going
                                                                           going to
                                                                                 to get
                                                                                    get dressed.
                                                                                        dressed.




                                                  7
          Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 8 of 34



                                                 31.
                                                 31.


       After several minutes had passed without the male returning to the door, Sheriff Mike

Smith once again advised officers to leave the scene without confirming the condition or safety

of Ms. Hill.


                                                 32.
                                                 32.


       Between noon and 1:00 p.m., Sheriff Mike Smith received information that the male in

the house was Mr. Arnold and that he may have shot Ms. Hill.


                                                 33.
                                                 33.


       At this time, the Sheriff called GSP Special Weapons and Tactics (GSP SWAT) for

assistance in the domestic-violence-turned-hostage situation at Arnolds Place.


                                                 34.
                                                 34.


        Sheriff Mike Smith was able to reach Mr. Arnold over the phone at least once. During

this partially recorded phone call, Mr. Arnold was clearly not mentally stable and was highly

emotional about the fact that he did not have custody of his son. Sheriff Smith requested that Mr.

Arnold permit officers to examine Ms. Hill for injury, but Mr. Arnold refused to do so unless the

officers exchanged Ms. Hill for
                            for Mr.
                                Mr. Arnold’s son. Mr.
                                    Arnold's son. Mr. Arnold
                                                      Arnold blamed
                                                             blamed Ms.
                                                                    Ms. Hill
                                                                        Hill for
                                                                             for his
                                                                                 his inability
                                                                                     inability

to see his son.




                                                8
            Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 9 of 34



                                                 35.
                                                 35.


       The phone call ended when Sheriff Mike Smith told Mr. Arnold that he would contact

him again
him again when
          when his
               his son
                   son arrived
                       arrived at
                               at the
                                  the Sheriff’s Department and
                                      Sheriffs Department  and would
                                                               would arrange
                                                                     arrange for
                                                                             for Mr.
                                                                                 Mr. Arnold
                                                                                     Arnold

and Ms.
and Ms. Hill
        Hill to
             to be
                be picked
                   picked up
                          up and
                             and brought
                                 brought to
                                          to the
                                              the Sheriff’s Department.
                                                  Sheriffs Department.


                                                 36.
                                                 36.


       At approximately
       At approximately 2:30
                        2:30 p.m.,
                             p.m., Georgia
                                   Georgia State
                                           State Patrol
                                                 Patrol Trooper
                                                        Trooper First
                                                                First Class
                                                                      Class (“TFC”)
                                                                            ("TFC") Richard
                                                                                    Richard

Ceballos, who was acting in official capacity for GSP SWAT, arrived on scene with another

officer to surveil. At
                    At this
                        this time,
                              time, 21
                                    21 Arnolds
                                       Arnolds Place
                                               Place was
                                                     was the
                                                         the last known location of Mr. Arnold and

Ms. Hill.


                                                 37.
                                                 37.


       As TFC Ceballos made his way through the wooded area around Arnolds Place, he heard

someone shouting,
someone shouting, “stand up, stand
                  "stand up, stand up!"
                                   up!” He
                                        He saw
                                           saw two
                                               two figures
                                                   figures stopped
                                                           stopped on
                                                                   on Arnolds Place and
                                                                      Arnolds Place and heard
                                                                                        heard

someone moaning
someone moaning and
                and saying,
                    saying, “help!”
                            "help!"


                                                 38.
                                                 38.


       Ceballos then saw a man traveling up Centerville Road alone but did not follow him for

several minutes. He eventually followed the man without checking on the location of the person

who had called for help.


                                                 39.
                                                 39.


       As he traveled through the woods on foot, Ceballos heard an officer say over the radio

that it looked like Mr. Arnold was getting into a vehicle. Ceballos stopped moving and heard a


                                                 9
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 10 of 34



truck approaching his location. He waited
                                   waited in
                                          in the
                                             the brush
                                                 brush until
                                                       until the
                                                              the vehicle
                                                                  vehicle had
                                                                          had passed.
                                                                              passed. He then

moved back towards 21 Arnolds Place, having let Mr. Arnold escape.


           B.      The Officers pursued the armed and wounded Ryan Arnold to the
     logging site where Plaintiff and others were working, then left him there, knowing
              that he was a threat to the lives and well-being of innocent people.


                                                 40.


       At approximately 3:30, Wilkes County Communications Center received a phone call

from Ms. Martha Sanders requesting an ambulance to 51 Arnolds Place for a woman named

Haley who was having trouble breathing. Wilkes County
                             breathing. Wilkes County Communications Center then

contacted the OCSO to report that they had received a call about a pregnant 22-year-old female

who was suffering from shortness of breath. OCSO confirmed that someone would be sent to 51

Arnolds Place.


                                                 41.


       At approximately 3:53 p.m., Oglethorpe County Emergency Dispatch received a phone

call from
call from Mr.
          Mr. Arnold’s neighbor reporting
              Arnold's neighbor reporting that
                                          that aa male
                                                  male subject
                                                       subject who
                                                               who matched
                                                                   matched the
                                                                           the description
                                                                               description of
                                                                                           of

Mr. Arnold had come through a field carrying a rifle; that Mr. Arnold had entered and exited a

house located across the street from him; and that Mr. Arnold had then gotten into a red Toyota

pick-up truck and begun to drive away.


                                                 42.


       Moments later, two GSP Troopers caught up to Mr. Arnold and began pursuing him in

the red pickup truck. Shortly after making chase, however, one of the troopers noticed what

looked like a pile of clothing next to a wheelbarrow on the side of the road. The trooper stopped

                                               10
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 11 of 34



only to discover that the pile of clothing was actually Ms. Hill, who was suffering from a

gunshot wound.


                                                 43.


        While these troopers were pursuing Mr. Arnold, Lieutenant Paul Waller, Trooper Shaun

Browder and
Browder and another
            another GSP
                    GSP sergeant
                        sergeant were
                                 were monitoring
                                      monitoring traffic
                                                 traffic on
                                                         on aa road
                                                               road adjacent
                                                                    adjacent to
                                                                             to Mr.
                                                                                Mr. Arnold’s
                                                                                    Arnold's

residence. These
residence. These officers
                 officers saw
                          saw Mr.
                              Mr. Arnold's
                                  Arnold’s red
                                            red Toyota
                                                Toyota pickup
                                                       pickup truck
                                                              truck turning
                                                                    turning around
                                                                            around and
                                                                                   and began
                                                                                       began to
                                                                                             to

pursue it.


                                                 44.


        GSP Trooper Shaun Browder took lead and chased Mr. Arnold down a dirt road. Mr.

Arnold lost
Arnold lost control
            control of
                    of his
                       his vehicle
                           vehicle and
                                   and spun
                                       spun out
                                            out of
                                                of control.
                                                   control. When
                                                            When Mr.
                                                                 Mr. Arnold’s truck came
                                                                     Arnold's truck came to
                                                                                         to aa

stop, he was face-to-face with Trooper Browder. Trooper Browder saw Mr. Arnold pointing a

gun at him.
       him


                                                 45.


        Trooper Browder drew his weapon
                                 weapon and
                                        and exchanged
                                            exchanged fire
                                                      fire with
                                                           with Mr.
                                                                Mr. Arnold.
                                                                    Arnold. However,

Trooper
Trooper Browder’s gun reportedly
        Browder's gun reportedly jammed,
                                 jammed, giving
                                         giving Mr.
                                                Mr. Arnold
                                                    Arnold time
                                                           time to
                                                                to throw
                                                                   throw his
                                                                         his truck
                                                                             truck into
                                                                                   into

reverse and escape. A GSP corporal continued to chase Mr. Arnold but soon lost sight of him.


                                                 46.


        Responding officers
        Responding officers located
                            located Mr.
                                    Mr. Arnold’s abandoned vehicle
                                        Arnold's abandoned vehicle on
                                                                   on aa dirt
                                                                         dirt exit
                                                                              exit road
                                                                                   road near
                                                                                        near aa

logging site. They knew, based on the timing, that he must be nearby.




                                                11
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 12 of 34



                                                 47.


       As law enforcement gathered on the road where Mr. Arnold was last seen, a phone call

came to Wilkes County Communications Center. The caller was Anderson Standard, Sr. the

foreman at a logging site off of the dirt road down which the officers had pursued Mr. Arnold.


                                                 48.


       Mr. Standard, Sr. reported that a man who appeared to have been shot had approached

Mr. Standard, Sr. and other men working at the site. This wounded man was Mr. Arnold.


                                                 49.


       Mr. Standard, Sr. further reported that Mr. Arnold had drawn a gun and demanded that

the men give him the keys to a service truck.


                                                 50.
                                                 50.


       Mr. Standard, Sr. informed the 911 operator that Mr. Arnold proceeded down a dead-end

road in a service truck.


                                                 51.
                                                 51.


                 find an exit at the rear of the property, Mr. Arnold drove the truck back to the
       Unable to fmd

logging area and demanded access to a large piece of logging equipment known as a skidder. Mr.

Standard, Sr. was forced to end the phone call at that point; however, at approximately the same

time, Anderson
time, Anderson Standard
               Standard Jr.,
                        Jr., another
                             another logger
                                     logger on
                                            on the
                                               the site,
                                                   site, called
                                                         called Wilkes
                                                                Wilkes County
                                                                       County Sheriff’s Office
                                                                              Sheriff's Office

Chief Deputy
Chief Deputy Donald
             Donald Gene
                    Gene Turner’s personal phone
                         Turner's personal phone to
                                                 to update
                                                    update him
                                                           him on
                                                               on Mr.
                                                                  Mr. Arnold’s location.
                                                                      Arnold's location.




                                                12
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 13 of 34



                                                   52.
                                                   52.


       After ending the call with Anderson Standard Jr., Chief Deputy Turner called Wilkes

County Sheriff’s
County           Office Deputy
       Sheriff's Office Deputy Greg
                               Greg Rogers
                                    Rogers and
                                           and another
                                               another Deputy
                                                       Deputy advising
                                                              advising them
                                                                       them to
                                                                            to travel
                                                                               travel to
                                                                                      to the
                                                                                         the

location of Mr. Arnold.


                                                   53.
                                                   53.


       At about this time, Justin Harris called Chief Deputy Turner to advise that Mr. Arnold

was unable to find an exit at the rear of the property and had driven the stolen truck down a dead-

end road. Chief Deputy Turner was also advised at this time that Mr. Arnold had stolen a .22

caliber rifle with a scope from a service truck.


                                                   54.
                                                   54.


       At this point, all of the Defendants knew that they had allowed the armed and desperate

    Arnoldto
Mr. Arnold toescape
              escape from
                      from 21
                           21 Arnolds
                              Arnolds Place
                                      Place and
                                            and had
                                                had pursued
                                                    pursued him to the logging site, where he

was threatening the loggers with a gun and trying to coerce them into helping him escape.

Ignoring this threat to the loggers, Defendants set up a barricade on the exit road and waited in

safety for Mr. Arnold to attempt to exit the logging site, leaving the loggers to navigate a life-

threatening situation on their own.


                                                   55.
                                                   55.


       At approximately 4:31 p.m., Don Davis made a call to Oglethorpe County Emergency

Dispatch to tell law enforcement that he had been taken hostage in his logging truck and that he

was in
    in fear
       fear for
            for his
                his life.
                    life. “Ma’am…   He’sininmy
                          "Ma'am... He's    mytruck...
                                               truck…HeHesaid
                                                          saidhe
                                                               hewon't
                                                                  won’t—– that
                                                                          that II won’t survive if
                                                                                  won't survive if II

don’t…AAfellow
don't... fellowcame
                came up
                     up through
                         through the
                                 the woods
                                     woods where
                                           where we
                                                 we was
                                                    was loading
                                                        loading at…
                                                                at... II don't
                                                                         don’t know
                                                                               know his
                                                                                    his name
                                                                                        name

                                                   13
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 14 of 34



or nothing..."
or nothing…”At Atthat
                  thatpoint,
                      point, Mr.
                             Mr. Davis
                                 Davis dropped
                                       dropped the
                                               the phone
                                                   phone on
                                                         on the
                                                            the floorboard
                                                                floorboard of the logging truck

and was unable to recover it because he was being forced to drive at gunpoint. At approximately

4:32 p.m., an Oglethorpe County Emergency Dispatch Operator told the law-enforcement

officers on
officers on the
            the scene:
                scene: “I
                       "I have
                          have aa subject
                                  subject on
                                          on the
                                             the phone
                                                 phone that
                                                       that is
                                                            is advising
                                                               advising the
                                                                        the subject
                                                                            subject y’all
                                                                                    y'all are
                                                                                          are looking
                                                                                              looking

for is
for is in
       in the
          the vehicle
              vehicle with
                      with him
                           him advising
                               advising that
                                        that if
                                             if he
                                                he does
                                                   does not
                                                        not go
                                                            go where
                                                               where he’s telling him
                                                                     he's telling him to,
                                                                                      to, he
                                                                                          he will
                                                                                             will kill
                                                                                                  kill

him.”
him."


                                                  56.
                                                  56.


        Moments after this call, the officers, who were located at the exit-road barricade,

observed a fully loaded logging truck slowly make a turn from the logging site onto the dirt exit

road and
road and push
         push Mr.
              Mr. Arnold’s abandoned red
                  Arnold's abandoned red pickup
                                         pickup truck
                                                truck out
                                                      out of
                                                          of the
                                                             the roadway.
                                                                 roadway. Defendants
                                                                          Defendants knew
                                                                                     knew

that this was the logging truck in which Mr. Arnold was forcing his hostage, Don Davis, to drive

him out of the site.


                                                  57.
                                                  57.


        After Mr.
        After Mr. Arnold’s abandoned vehicle
                  Arnold's abandoned vehicle was
                                             was out
                                                 out of
                                                     of the
                                                        the way,
                                                            way, Mr.
                                                                 Mr. Arnold
                                                                     Arnold continued
                                                                            continued pointing
                                                                                      pointing

his gun at Mr. Davis, forcing the hostage to continue traveling up the logging road in first gear

toward an exit.


                                                  58.
                                                  58.


        Mr. Davis saw that law enforcement vehicles were blocking the exit road ahead and took

his foot off the gas pedal. Mr. Arnold felt the truck slow down and began fighting with Mr.

Davis over the gas pedal. Ultimately, Mr. Arnold reached down with his hand to depress the gas




                                                 14
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 15 of 34



pedal to keep the logging truck moving. In an effort to preserve his life, Mr. Davis continued

steering the logging truck with no control over the pedals.


                                                    59.
                                                    59.


       At or approximately 4:36 p.m., officers heard a gunshot from the tractor-trailer. The

truck, fully loaded and still in first gear, was traveling extremely slowly up the dirt road.

According to statements made by WCSO Greg Rogers to investigators immediately following

the incident, an officer on-scene at
                                  at the
                                     the time
                                         time of
                                              of the
                                                 the incident,
                                                     incident, the
                                                               the logging
                                                                   logging truck
                                                                           truck “was
                                                                                 "was not going fast

at all".
at all”. OCSO
         OCSO Investigator
              Investigator Michael
                           Michael Mathews
                                   Mathews described
                                           described the
                                                     the logging
                                                         logging truck
                                                                 truck as
                                                                       as “creeping” up the
                                                                          "creeping" up the

road in statements made to investigators immediately following the incident. The officers

watched the truck for several minutes, until eventually it began to push the blockade of law

enforcement vehicles out of its way.


                                                    60.
                                                    60.


       At this
       At this point,
               point, knowing
                      knowing that
                              that the
                                   the driver
                                       driver of
                                              of the
                                                 the truck
                                                     truck was
                                                           was Mr.
                                                               Mr. Arnold’s hostage and
                                                                   Arnold's hostage and was
                                                                                        was

being forced
being forced at
             at gunpoint
                gunpoint to
                         to “go where [Arnold
                            "go where [Arnold was] telling him
                                              was] telling him to,” Officer Paul
                                                               to," Officer Paul Waller,
                                                                                 Waller, Officer
                                                                                         Officer

Shaun Browder, Officer Scott Waldroup and Officer Andrew Drake began firing their weapons

with wild
with wild abandon
          abandon at
                  at the
                     the driver’s side of
                         driver's side of the
                                          the tractor-trailer
                                              tractor-trailer from very close range. More than 30

bullets riddled the windshield, the driver’s side window,
                                    driver's side window, the driver’s side door, and the rear side
                                                              driver's side

of the
of the driver’s cabin.
       driver's cabin.


                                                    61.
                                                    61.


       The driver, Don Davis, was struck six times. His right hand was virtually blown off, and

he was struck in the leg, shoulder, and buttocks.


                                                  15
           Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 16 of 34



                                                  62.
                                                  62.


          Under a barrage of gunfire, Don Davis realized that his life was more endangered by the

police officers
police officers than
                than by
                     by Mr.
                        Mr. Arnold.
                            Arnold. Mr.
                                    Mr. Davis
                                        Davis hit
                                              hit the
                                                  the truck’s kill switch
                                                      truck's kill switch and
                                                                          and jumped
                                                                              jumped out
                                                                                     out of
                                                                                         of the
                                                                                            the

vehicle, pleading with the officers not to shoot and collapsing on the ground.


                                                  63.
                                                  63.


          Mr. Davis was airlifted to Athens Regional Medical Center where he was treated for his

injuries. Upon information and belief, Defendants later falsely reported that Mr. Arnold was the

one driving the truck when they fired on it, even though the dispatcher had told them Davis was

being forced to drive and
                      and they
                          they had
                               had seen
                                   seen Davis
                                        Davis jump
                                              jump out
                                                   out of
                                                       of the
                                                          the driver’s side of
                                                              driver's side of the
                                                                               the truck
                                                                                   truck cab.
                                                                                         cab.


                                                  64.
                                                  64.


          Mr. Davis was severely and permanently injured as a proximate result of the dangerous

circumstances created
circumstances created by
                      by Defendants’ foolish choices
                         Defendants' foolish choices and
                                                     and wild
                                                         wild and
                                                              and catastrophic
                                                                  catastrophic use
                                                                               use of
                                                                                   of force.
                                                                                      force. Mr.

Davis was an innocent victim who in no way contributed to causing the events that occurred on

August 24, 2015. There was nothing Mr. Davis could do to avoid or mitigate the situation. Mr.

Davis did nothing to contribute to his own injuries.


                                                  65.
                                                  65.


          The Georgia State
                      State Patrol
                            Patrol Use
                                   Use of
                                       of Deadly
                                          Deadly Force
                                                 Force Policy
                                                       Policy (hereinafter,
                                                              (hereinafter, the
                                                                            the “GSP
                                                                                "GSP Deadly
                                                                                     Deadly

Force Policy”)
Force          defines “deadly
      Policy") defines         force” as
                       "deadly force" as "force
                                         “force that
                                                that has
                                                     has aa reasonable
                                                            reasonable probability
                                                                       probability of
                                                                                   of causing
                                                                                      causing

death.”
death."




                                                 16
          Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 17 of 34



                                                   66.
                                                   66.


         The
         The GSP
             GSP Deadly
                 Deadly Force
                        Force Policy
                              Policy then
                                     then goes
                                          goes on
                                               on to
                                                  to provide
                                                     provide that
                                                             that “Members
                                                                  "Members shall
                                                                           shall not
                                                                                 not discharge
                                                                                     discharge

their firearms . . . [a]t a fleeing vehicle or the occupants, unless the occupants are using, or

attempting to
attempting to use,
              use, deadly
                   deadly force
                          force against
                                against aa member
                                           member or
                                                  or other
                                                     other person.” The GSP
                                                           person." The GSP Deadly
                                                                            Deadly Force
                                                                                   Force

Policy also
Policy also requires
            requires that
                     that “members
                          "members shall
                                   shall consider
                                         consider the
                                                  the risks
                                                      risks to
                                                            to innocent
                                                               innocent bystanders.”
                                                                        bystanders."


                                                   67.
                                                   67.


         The
         The Oglethorpe
             Oglethorpe County
                        County Sheriff’s Office Use
                               Sheriff's Office Use of
                                                    of Deadly
                                                       Deadly Force
                                                              Force Policy
                                                                    Policy (hereinafter,
                                                                           (hereinafter, the
                                                                                         the

“OCSO Deadly
"OCSO Deadly Force
             Force Policy")
                   Policy”) provides
                            provides as
                                     as follows:
                                        follows:


         “Deadly force
         "Deadly force means
                       means that
                             that degree
                                  degree of
                                         of force
                                            force which
                                                  which is
                                                        is likely
                                                           likely to
                                                                  to cause
                                                                     cause death
                                                                           death or
                                                                                 or great
                                                                                    great bodily
                                                                                          bodily

harm.”
harm."


                                                   68.
                                                   68.


         The OCSO
             OCSO Deadly
                  Deadly Force
                         Force Policy
                               Policy then
                                      then provides
                                           provides that
                                                    that “A
                                                         "A member
                                                            member is
                                                                   is justified
                                                                      justified to
                                                                                to use
                                                                                   use deadly
                                                                                       deadly

force [only when] all other means of defense have failed or would be inappropriate under the

circumstances .. .. ..”
circumstances       .."


  COUNT I: CLAIM
           CLAIM AGAINST
                 AGAINST DEFENDANT
                         DEFENDANT WALDROUP
                                   WALDROUP UNDER 42 U.S.C. § 1983


                                                   69.
                                                   69.


         Plaintiff incorporates herein, as if re-stated verbatim, the allegations of paragraphs 1

through 68, above.




                                                  17
          Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 18 of 34



                                                  70.


        At the time that Mr. Arnold entered the logging site, Defendant Waldroup knew that Mr.

Arnold was armed; that Mr. Arnold had already shot a pregnant woman and left her to die; that

he had exchanged gunfire with police officers; and that he had abandoned his truck and was

seeking means of escape.


                                                  71.


        Defendant Waldroup knew that there were workers located at the logging site who were

in danger because Defendants had pursued Mr. Arnold to their location. Defendant Waldroup

made no effort whatsoever to extract Mr. Arnold from the logging site or to protect the workers

at the site.


                                                  72.


        Defendant Waldroup was not forced to make an immediate, hasty decision regarding the

apprehension of Mr. Arnold, but had ample time to reflect and act while Mr. Arnold tried to steal

several vehicles at the logging site, then hijacked the fully loaded log truck, and finally slowly

rode up the dirt road with the uncooperative Mr. Davis driving his truck but refusing to shift out

of first gear.


                                                  73.


        Defendant Waldroup
        Defendant Waldroup knew
                           knew from
                                from the
                                     the dispatcher’s communication that
                                         dispatcher's communication that Mr.
                                                                         Mr. Davis
                                                                             Davis was
                                                                                   was

being held against his will in the cab of the truck by Mr. Arnold and forced to drive where Mr.

Arnold told him to go.




                                                 18
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 19 of 34




                                                  74.


       Defendant Waldroup knew that Mr. Davis would not have been in this mortal danger if

law enforcement had not let Mr. Arnold escape from 21 Arnolds Place, chased him to the

logging site, and then left the loggers to deal with the situation unaided.


                                                  75.


       Even as the logging truck was creeping towards the barricade, Defendant Waldroup had

ample opportunity to take less violent measures to ensure the safety of himself, Mr. Davis, and

the other law enforcement officers.


                                                  76.


       Defendant Waldroup sat and waited as the truck approached the barricade, making no

effort to disable the truck by non-lethal means such as spike strips, but intending to wait with his

fellow officers until the truck came within range, and then open fire and attempt to kill the driver

of the truck. Defendant Waldroup had full knowledge of this plan, participated willingly in it,

and took no steps to stop his fellow officers from executing it. Defendant Waldroup knew that

the truck's
the truck’s owner
            owner had
                  had been
                      been taken
                           taken hostage
                                 hostage and
                                         and was
                                             was most
                                                 most likely
                                                      likely the person driving the truck.


                                                  77.


       Defendant Waldroup knew that Mr. Davis was likely to be injured or killed if a hail of

gunfire was
gunfire was directed
            directed at
                     at the
                        the driver’s side of
                            driver's side of the
                                             the truck
                                                 truck cab.
                                                       cab.




                                                 19
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 20 of 34



                                                 78.


       Despite this knowledge, and disregarding the obvious risk to Mr. Davis, Defendant

Waldroup fired
Waldroup fired his
               his weapon
                   weapon at
                          at the
                             the driver’s side of
                                 driver's side of the
                                                  the truck
                                                      truck cab.
                                                            cab. The
                                                                 The Defendants
                                                                     Defendants collectively
                                                                                collectively

struck the
struck the driver’s side of
           driver's side of the
                            the truck
                                truck cab
                                      cab with
                                          with more
                                               more than
                                                    than thirty
                                                         thirty rounds
                                                                rounds of
                                                                       of ammunition.
                                                                          ammunition. Six of these

rounds struck Mr. Davis.


                                                 79.


       Defendant Waldroup’s
       Defendant            actions directly
                 Waldroup's actions directly and
                                             and proximately
                                                 proximately caused
                                                             caused Mr.
                                                                    Mr. Davis
                                                                        Davis significant
                                                                              significant

pain and suffering, including but not limited to the emotional distress associated with being held

hostage; the immediate pain associated with being shot; the fear of mortal peril; and the inability

to continue his career due to health (physical and emotional) limitations stemming directly from

the injuries sustained.


                                                 80.
                                                 80.


       Defendant Waldroup knew that the OCSO Deadly Force Policy restricted his use of

deadly force to situations where all other means of defense had failed or would be inappropriate

under the circumstances. Other
                         Other officers
                               officers at
                                        at the
                                           the scene
                                               scene did
                                                     did not
                                                         not fire
                                                             fire upon Mr. Davis because of the

availability of these other means.


                                                 81.
                                                 81.


       Defendant Waldroup’s actions constituted
                 Waldroup's actions constituted an
                                                an unlawful
                                                   unlawful and
                                                            and unreasonable
                                                                unreasonable forcible
                                                                             forcible seizure
                                                                                      seizure

of Mr. Davis, in violation of his rights under the Fourteenth Amendment of the United States

Constitution.




                                                20
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 21 of 34




                                                   82.
                                                   82.


       Defendant Waldroup’s
       Defendant            deliberate conduct
                 Waldroup's deliberate conduct shocks
                                               shocks the
                                                      the conscience.
                                                          conscience.


                                                   83.
                                                   83.


       As aa result
             result of
                    of Defendant
                       Defendant Waldroup’s unlawful actions
                                 Waldroup's unlawful actions and
                                                             and omissions,
                                                                 omissions, Waldroup is liable

to Plaintiff Don Davis for personal injuries and violations of civil rights.


     COUNT II: CLAIM
               CLAIM AGAINST
                     AGAINST DEFENDANT
                             DEFENDANT DRAKE
                                       DRAKE UNDER 42 U.S.C. § 1983


                                                   84.
                                                   84.


       Plaintiff incorporates herein, as if re-stated verbatim, the allegations of paragraphs 1

through 68, above.


                                                   85.
                                                   85.


       At the time that Mr. Arnold entered the logging site, Defendant Drake knew that Mr.

Arnold was armed; that Mr. Arnold had already shot a pregnant woman and left her to die; that

he had exchanged gunfire with police officers; and that he had abandoned his truck and was

seeking means of escape.


                                                   86.
                                                   86.


       Defendant Drake knew that there were workers located at the logging site who were in

danger because Defendants had pursued Mr. Arnold to their location. Defendant Drake made no

effort whatsoever to extract Mr. Arnold from the logging site or to protect the workers at the site.



                                                  21
          Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 22 of 34



                                                   87.
                                                   87.


        Defendant Drake was not forced to make an immediate, hasty decision regarding the

apprehension of Mr. Arnold, but had ample time to reflect and act while Mr. Arnold tried to steal

several vehicles at the logging site, then hijacked the fully loaded log truck, and finally slowly

rode up the dirt road with the uncooperative Mr. Davis driving his truck but refusing to shift out

of first gear.


                                                   88.
                                                   88.


        Defendant Drake knew from
                             from the
                                  the dispatcher’s communication that Mr. Davis was being
                                      dispatcher's communication

held against his will in the cab of the truck by Mr. Arnold.


                                                   89.
                                                   89.


        Defendant Drake knew that Mr. Davis would not have been in this mortal danger if law

enforcement had not let Mr. Arnold escape from 21 Arnolds Place, chased him to the logging

site, and then left the loggers to deal with the situation unaided.


                                                   90.
                                                   90.


        Even as the logging truck was creeping towards the barricade, Defendant Drake had

ample opportunity to take less violent measures to ensure the safety of himself, Mr. Davis, and

the other law enforcement officers.


                                                   91.
                                                   91.


        Defendant Drake sat and waited as the truck approached the barricade, making no effort

to disable the truck by non-lethal means such as spike strips, but intending to wait with his fellow


                                                  22
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 23 of 34



officers until the truck came within range, and then open fire and attempt to kill the driver of the

truck. Defendant Drake had full knowledge of this plan, participated willingly in it, and took no

steps to stop his fellow officers from executing it. Defendant
                                                     Defendant Drake
                                                               Drake knew
                                                                     knew that
                                                                          that the
                                                                               the truck’s  owner
                                                                                    truck's owner

had been taken hostage and was most likely the person driving the truck.


                                                  92.
                                                  92.


       Defendant Drake knew that Mr. Davis was likely to be injured or killed if a hail of

gunfire was
gunfire was directed
            directed at
                     at the
                        the driver’s side of
                            driver's side of the
                                             the truck
                                                 truck cab.
                                                       cab.


                                                  93.
                                                  93.


       Despite this knowledge, and disregarding the obvious risk to Mr. Davis, Defendant Drake

fired his
fired his weapon
          weapon at
                 at the
                    the driver’s side of
                        driver's side of the
                                         the truck
                                             truck cab.
                                                   cab. The
                                                        The Defendants
                                                            Defendants collectively
                                                                       collectively struck
                                                                                    struck the
                                                                                           the

driver’s side
driver's side of
              of the
                 the truck
                     truck cab
                           cab with
                               with more
                                    more than
                                         than thirty
                                              thirty rounds
                                                     rounds of
                                                            of ammunition.
                                                               ammunition. Six
                                                                           Six of
                                                                               of these
                                                                                  these rounds
                                                                                        rounds

struck Mr. Davis.


                                                  94.
                                                  94.


       Defendant Drake’s
       Defendant         actions directly
                 Drake's actions directly and
                                          and proximately
                                              proximately caused
                                                          caused Mr.
                                                                 Mr. Davis
                                                                     Davis significant
                                                                           significant pain
                                                                                       pain

and suffering, including but not limited to the emotional distress associated with being held

hostage; the immediate pain associated with being shot; the fear of mortal peril; and the inability

to continue his career due to health (physical and emotional) limitations stemming directly from

the injuries sustained.


                                                  95.
                                                  95.


       Defendant Drake knew that the OCSO Deadly Force Policy restricted his use of deadly

force to situations where all other means of defense had failed or would be inappropriate under

                                                 23
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 24 of 34



                   Other officers
the circumstances. Other officers at
                                  at the
                                      the scene
                                          scene did
                                                did not
                                                    not fire
                                                        fire upon Mr. Davis because of the

availability of these other means.


                                                  96.
                                                  96.


       Defendant Drake’s
       Defendant         actions constituted
                 Drake's actions constituted an
                                             an unlawful
                                                unlawful and
                                                         and unreasonable
                                                             unreasonable forcible seizure of

Mr. Davis, in violation of his rights under the Fourteenth Amendment of the United States

Constitution.


                                                  97.
                                                  97.


       Defendant Drake’s
       Defendant         deliberate conduct
                 Drake's deliberate conduct shocks
                                            shocks the
                                                   the conscience.
                                                       conscience.


                                                  98.
                                                  98.


       As aa result
       As    result of
                    of Defendant
                       Defendant Drake’s unlawful actions
                                 Drake's unlawful actions and
                                                          and omissions, Drake is liable to

Plaintiff Don Davis for personal injuries and violations of civil rights.


  COUNT III: CLAIM AGAINST DEFENDANT BROWDER UNDER 42 U.S.C. § 1983


                                                  99.
                                                  99.


       Plaintiff incorporates herein, as if re-stated verbatim, the allegations of paragraphs 1

through 68, above.


                                                  100.
                                                  100.


       Defendant Browder pursued Mr. Arnold to the logging site, creating a danger to workers

on the site that those workers would not otherwise have faced. The logging site workers had no




                                                 24
          Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 25 of 34



relationship with Mr. Arnold and were not in danger from him before Defendant Browder

pursued him to the site.


                                                 101.
                                                 101.


        At the time that Mr. Arnold entered the logging site, Defendant Browder knew that Mr.

Arnold was armed; that Mr. Arnold had already shot a pregnant woman and left her to die; that

he had exchanged gunfire with police officers; and that he had abandoned his truck and was

seeking means of escape.


                                                 102.
                                                 102.


        Defendant Browder knew that there were workers located at the logging site who were in

danger because Defendants had pursued Mr. Arnold to their location. Defendant Browder made

no effort whatsoever to extract Mr. Arnold from the logging site or to protect the workers at the

site.




                                                 103.
                                                 103.


        Defendant Browder was not forced to make an immediate, hasty decision regarding the

apprehension of Mr. Arnold, but had ample time to reflect and act while Mr. Arnold tried to steal

several vehicles at the logging site, then hijacked the fully loaded log truck, and finally slowly

rode up the dirt road with the uncooperative Mr. Davis driving his truck but refusing to shift out

of first gear.




                                                 25
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 26 of 34




                                                  104.
                                                  104.


       Defendant Browder
       Defendant Browder knew
                         knew from
                              from the
                                   the dispatcher’s communication that
                                       dispatcher's communication that Mr.
                                                                       Mr. Davis
                                                                           Davis was
                                                                                 was being
                                                                                     being

held against his will in the cab of the truck by Mr. Arnold and forced to drive where Mr. Arnold

told him to go.


                                                  105.
                                                  105.


       Defendant Browder knew that Mr. Davis would not have been in this mortal danger if

law enforcement had not let Mr. Arnold escape from 21 Arnolds Place, chased him to the

logging site, and then left the loggers to deal with the situation unaided.


                                                  106.
                                                  106.


       Even as the logging truck was creeping towards the barricade, Defendant Browder had

ample opportunity to take less violent measures to ensure the safety of himself, Mr. Davis, and

the other law enforcement officers.


                                                  107.
                                                  107.


       Defendant Browder had been instructed by his superior officers not to shoot, but simply

to bring an end to the situation. Despite these instructions, Defendant Browder waited as the

truck approached the barricade, making no effort to disable the truck by non-lethal means such as

spike strips, but intending to wait with his fellow officers until the truck came within range, and

then open fire and attempted to kill the driver of the truck. Defendant Browder had full

knowledge of this plan, participated willingly in it, and took no steps to stop his fellow officers



                                                 26
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 27 of 34



from executing it. Defendant Browder
                             Browder knew
                                     knew that
                                          that the
                                               the truck’s owner had
                                                   truck's owner had been
                                                                     been taken
                                                                          taken hostage
                                                                                hostage and
                                                                                        and

was most likely the person driving the truck.


                                                  108.
                                                  108.


       Defendant Browder knew that Mr. Davis was likely to be injured or killed if a hail of

gunfire was
gunfire was directed
            directed at
                     at the
                        the driver’s side of
                            driver's side of the
                                             the truck
                                                 truck cab.


                                                  109.
                                                  109.


       Despite this knowledge, and disregarding the obvious risk to Mr. Davis, Defendant

Browder fired
Browder fired his
              his weapon
                  weapon at
                         at the
                            the driver’s side of
                                driver's side of the
                                                 the truck
                                                     truck cab.
                                                           cab. The
                                                                The Defendants
                                                                    Defendants collectively
                                                                               collectively

struck the
struck the driver’s side of
           driver's side of the
                            the truck
                                truck cab
                                      cab with
                                          with more
                                               more than
                                                    than thirty
                                                         thirty rounds
                                                                rounds of
                                                                       of ammunition. Six of these

rounds struck Mr. Davis.


                                                  110.
                                                  110.


       Defendant Browder’s
       Defendant           actions directly
                 Browder's actions directly and
                                            and proximately
                                                proximately caused
                                                            caused Mr.
                                                                   Mr. Davis
                                                                       Davis significant
                                                                             significant pain
                                                                                         pain

and suffering, including but not limited to the emotional distress associated with being held

hostage; the immediate pain associated with being shot; the fear of mortal peril; and the inability

to continue his career due to health (physical and emotional) limitations stemming directly from

the injuries sustained.


                                                  111.


       Defendant Browder knew that the GSP Deadly Force Policy required him to consider the

risks to innocent bystanders before discharging his weapons. Other officers at the scene did not

fire because of the risks to Mr. Davis.



                                                 27
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 28 of 34



                                                  112.
                                                  112.


       Defendant Browder’s
       Defendant           actions constituted
                 Browder's actions constituted an
                                               an unlawful
                                                  unlawful and
                                                           and unreasonable
                                                               unreasonable forcible
                                                                            forcible seizure
                                                                                     seizure

of Mr. Davis, in violation of his rights under the Fourteenth Amendment of the United States

Constitution.


                                                  113.
                                                  113.


       Defendant Browder’s
       Defendant           deliberate conduct
                 Browder's deliberate conduct shocks
                                              shocks the
                                                     the conscience.
                                                         conscience.


                                                  114.
                                                  114.


       As aa result
       As    result of
                    of Defendant
                       Defendant Browder’s unlawful actions
                                 Browder's unlawful actions and
                                                            and omissions,
                                                                omissions, Browder
                                                                           Browder is
                                                                                   is liable
                                                                                      liable to
                                                                                             to

Plaintiff Don Davis for personal injuries and violations of civil rights.


   COUNT IV: CLAIM AGAINST DEFENDANT WALLER UNDER 42 U.S.C. § 1983


                                                  115.
                                                  115.


       Plaintiff incorporates herein, as if re-stated verbatim, the allegations of paragraphs 1

through 68, above.


                                                  116.
                                                  116.


       At the time that Mr. Arnold entered the logging site, Defendant Waller knew or should

have known that Mr. Arnold was armed; that Mr. Arnold had already shot a pregnant woman and

left her to die; that he had exchanged gunfire with police officers; and that he had abandoned his

truck and was seeking means of escape.




                                                 28
          Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 29 of 34



                                                  117.
                                                  117.


        Defendant Waller knew that there were workers at the logging site who were in danger

because Defendants had pursued Mr. Arnold there. Despite this knowledge, Defendant Waller

made no effort whatsoever to extract Mr. Arnold from the logging site or to protect the workers

at the site.


                                                  118.
                                                  118.


        Defendant Waller was not forced to make an immediate, hasty decision regarding the

apprehension of Mr. Arnold, but had ample time to reflect and act while Mr. Arnold tried to steal

several vehicles at the logging site, then hijacked the fully loaded log truck, and finally slowly

rode up the dirt road with the uncooperative Mr. Davis driving his truck but refusing to shift out

of first gear.


                                                  119.
                                                  119.


        Defendant Waller knew from
                              from the
                                   the dispatcher’s communication that
                                       dispatcher's communication that Mr.
                                                                       Mr. Davis
                                                                           Davis was
                                                                                 was being
                                                                                     being

held against his will in the cab of the truck by Mr. Arnold and forced to drive where Mr. Arnold

told him to go.


                                                  120.
                                                  120.


        Defendant Waller knew that Mr. Davis would not have been in this mortal danger if law

enforcement had not let Mr. Arnold escape from 21 Arnolds Place, chased him to the logging

site, and then left the loggers to deal with the situation unaided.




                                                  29
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 30 of 34



                                                  121.
                                                  121.


       Even as the logging truck was creeping towards the barricade, Defendant Waller had

ample opportunity to take less violent measures to ensure the safety of himself, Mr. Davis, and

the other law enforcement officers.


                                                  122.
                                                  122.


       Defendant Waller had been instructed by his superior officers not to shoot, but simply to

bring an end to the situation. Despite these instructions, Defendant Waller waited as the truck

approached the barricade, making no effort to disable the truck by non-lethal means such as

spike strips, but intending to wait with his fellow officers until the truck came within range, and

then open fire and attempt to kill the driver of the truck. Defendant Waller had full knowledge of

this plan, participated willingly in it, and took no steps to stop his fellow officers from executing

it. Defendant
it. Defendant Waller
              Waller knew
                     knew that
                          that the
                               the truck’s owner had
                                   truck's owner had been
                                                     been taken
                                                          taken hostage and was most likely the

person driving the truck.


                                                  123.
                                                  123.


       Defendant Waller knew that Mr. Davis was likely to be injured or killed if a hail of

gunfire was
gunfire was directed
            directed at
                     at the
                        the driver’s side of
                            driver's side of the
                                             the truck
                                                 truck cab.
                                                       cab.


                                                  124.
                                                  124.


       Despite this knowledge, and disregarding the obvious risk to Mr. Davis, Defendant

Waller fired
Waller fired his
             his weapon
                 weapon at
                        at the
                           the driver’s side of
                               driver's side of the
                                                the truck
                                                    truck cab.
                                                          cab. The
                                                               The Defendants
                                                                   Defendants collectively
                                                                              collectively struck
                                                                                           struck

the driver's
the driver’s side
             side of
                  of the
                     the truck
                         truck cab
                               cab with
                                   with more
                                        more than
                                             than thirty
                                                  thirty rounds
                                                         rounds of
                                                                of ammunition.
                                                                   ammunition. Six
                                                                               Six of
                                                                                   of these
                                                                                      these rounds
                                                                                            rounds

struck Mr. Davis.

                                                 30
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 31 of 34



                                                 125.
                                                 125.


       As Mr. Davis exited the logging truck and was in Defendant Waller’s clear line
                                                                  Waller's clear line of
                                                                                      of vision,
                                                                                         vision,

Waller fired one last round at him despite Mr. Davis being unarmed and begging law

enforcement not to shoot.


                                                 126.
                                                 126.


       Defendant Waller’s
       Defendant          actions directly
                 Waller's actions directly and
                                           and proximately
                                               proximately caused
                                                           caused Mr.
                                                                  Mr. Davis
                                                                      Davis significant
                                                                            significant pain
                                                                                        pain

and suffering, including but not limited to the emotional distress associated with being held

hostage; the immediate pain associated with being shot; the fear of mortal peril; and the inability

to continue his career due to health (physical and emotional) limitations stemming directly from

the injuries sustained.


                                                 127.
                                                 127.


       Defendant Waller knew that the GSP Deadly Force Policy required him to consider the

risks to innocent bystanders before discharging his weapons. Other officers at the scene did not

fire because of the risks to Mr. Davis.


                                                 128.
                                                 128.


       Defendant Waller’s
       Defendant          actions constituted
                 Waller's actions constituted an
                                              an unlawful
                                                 unlawful and
                                                          and unreasonable
                                                              unreasonable forcible
                                                                           forcible seizure
                                                                                    seizure of
                                                                                            of

Mr. Davis, in violation of his rights under the Fourteenth Amendment of the United States

Constitution.


                                                 129.
                                                 129.


       Defendant Waller’s
       Defendant          deliberate conduct
                 Waller's deliberate conduct shocks
                                             shocks the
                                                    the conscience.
                                                        conscience.


                                                31
          Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 32 of 34



                                                   130.
                                                   130.


         As aa result
         As    result of
                      of Defendant
                         Defendant Waller’s unlawful actions
                                   Waller's unlawful actions and
                                                             and omissions,
                                                                 omissions, Waller
                                                                            Waller is
                                                                                   is liable
                                                                                      liable to
                                                                                             to

Plaintiff Don Davis for personal injuries and for violations of civil rights.


              COUNT V: CLAIM AGAINST ALL DEFENDANTS FOR COSTS


                                                   131.
                                                   131.


         Plaintiff incorporates herein, as if re-stated verbatim, the allegations of paragraphs 1

through 130, above.


                                                   132.
                                                   132.


         Pursuant to 42 U.S.C. § 1988, Plaintiff is entitled to an award of the reasonable costs of

this action,
this action, including
             including but
                       but not
                           not limited
                               limited to
                                       to attorneys’ fees.
                                          attorneys' fees.


     COUNT VI: CLAIM FOR LOSS OF CONSORTIUM UNDER GEORGIA LAW


                                                   133.
                                                   133.


         Plaintiff incorporates herein, as if re-stated verbatim, the allegations of paragraphs 1

through 130, above.


                                                   134.
                                                   134.

         Plaintiffs Don Davis and Kathy Davis have been married to each other at all relevant

times.




                                                  32
         Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 33 of 34



                                                 135.
                                                 135.


       As aa proximate
       As    proximate result
                       result of
                              of Defendants’ wrongful actions
                                 Defendants' wrongful actions and omissions alleged above, and

the resulting physical and psychological injuries suffered by Don Davis, Plaintiff Kathy Davis

has suffered a loss of the consortium of her spouse, which is compensable under Georgia law.


                                                 136.
                                                 136.


       The Court has jurisdiction of this claim under 28 U.S.C. § 1367, because it is so closely

related to
related to Plaintiff
           Plaintiff Don
                     Don Davis’s federal-question claims as to form part of the same case or
                         Davis's federal-question

controversy.


       WHEREFORE, Plaintiffs respectfully request the following relief:

               (a)
               (a)    That Summons be issued;

               (b)    That the Summons and Complaint be served upon all defendants named

                      herein;

               (c)
               (c)    That the Court award Plaintiffs damages against all Defendants in an

                      amount to be determined by the enlightened conscience of an impartial

                      jury;
                      jury;

               (b)
               (b)     That the Court grant Plaintiffs their
                                                       their reasonable
                                                             reasonable costs
                                                                        costs and
                                                                              and attorney’s fees in
                                                                                  attorney's fees in

               bringing this action in an amount to be determined at trial;

               (d)    That Plaintiffs be granted a trial by jury on all issues so triable; and

               (e)     That Plaintiffs be granted such other and further relief as this Court deems

               just and proper.




                                                 33
            Case 3:18-cv-00134-CAR Document 1 Filed 10/09/18 Page 34 of 34




               th
        This 99th day of October, 2018.

                                          ANDERSEN, TATE & CARR, P.C.

                                            /s/ Render C. Freeman
                                          Render C. Freeman
                                          Georgia State Bar No. 275910
                                          Tyler A. Dillard
                                          Georgia State Bar No. 115229
                                          Jaletta L. Smith
                                          Georgia State Bar No. 627518

1960 Satellite Blvd., Suite 4000
Duluth, Georgia 30097
770-822-0900
770-236-9759 (fax)
rfreeman@atclawfirm.com
tdillard@atclawfirm.com

Leighton Moore
The Moore Law Firm, P.C.
100 Peachtree Street NW
Suite 2600
Atlanta, GA 30303
678.237.0330
leighton@moorefirmpc.com

ATTORNEYS FOR PLAINTIFFS




3297351_1




                                            34
